371 F.2d 542
John L. RICHARDSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH, EDUCATION AND WELFARE, Defendant-Appellee.
No. 15716.
United States Court of Appeals Seventh Circuit.
Nov. 8, 1966, Certiorari Denied Feb. 13, 1967, See 87 S.Ct.888.

John L. Richardson, pro se.
Carl W. Feickert, U.S. Atty., Danville, Ill., Raymond Francis Rose, Asst. U.S. Atty., for appellee.
Before SCHNACKENBERG, KILEY and FAIRCHILD, Circuit Judges.
PER CURIAM.


1
Claimant brought an action to review administrative denial of his application for disability insurance benefits under the social security act.  The district court affirmed and claimant appealed.


2
In a written decision, the hearing examiner found that claimant's hernia is a remediable condition, noting that an operation was available to claimant, who is an inmate of a penal institution, but that claimant can see no point in having the operation.


3
With respect to numerous other complaints of claimant, the hearing examiner found they were not medically determinable impairments.  Conceding that claimant does have some impairments, the hearing examiner found that claimant had not established they were of such severity as to preclude him from engaging in any substantial gainful activity.


4
The record, in our opinion, sufficiently supports the administrative findings and decision.  The judgment is


5
Affirmed.


6
SCHNACKENBERG, Circuit Judge (concurring).


7
The hearing examiner found that the only medically determinable impairments were the hernia and adhesions left from previous surgery.  This condition was subject to repair and therefore did not prevent substantial gainful employment.  While the reluctance of claimant to undergo surgery may permit him to escape work and give him the privilege of eating in his cell, he cannot at the same time base a right to compensation under the Act on such alleged disability.